-El Juez Pbesidente Skñob Tbavikso
emitió la opinión del tribunal.
El 24 de mayo de 1945 la apelante, “como madre con pa-tria potestad de su menor hija Carmen Lydia Miranda,” presentó demanda contra el apelado solicitando que se dic-tara sentencia declarando a la menor hija natural reconocida del apelado ‘‘con los demás pronunciamientos consiguientes.” El apelado contestó la demanda, negando todos los hechos. La corte de distrito, en 1G do noviembre de 1945, dictó sen-tencia declarando: (a) que ha sido probada la paternidad del demandado con respecto a la demandante Carmen Lydia Miranda; y (5) que si bien'el demandado es padre de la menor demandante, ésta “no tiene el concepto legal de hija natural y sí el de hija ilegítima,” con derecho solamente a exigir de su padre alimentos, conforme a los artículos 128 y *516143 del Código Civil, ed. de 1930.- Apelada para ante este Tribunal dicha sentencia fue confirmada el 26 de julio de 1946. Véase Miranda v. Cacho, 66 D.P.R. 550. El 24 de septiembre de 1946 acudió nuevamente con una acción indepen-diente la apelante ante la corte de distrito solicitando se con-denara al demandado al pago de la suma de $1,500, por los alimentos que, según ella, había dicho demandado dejado de proveerle desde la fecha de la sentencia hasta el día del pago y, además, que se obligara al demandado a pagar la suma de $150 mensuales por concepto de alimentos. Luego las partes estipularon y convinieron “que la suma de $50 mensuales es una cantidad razonable para los alimentos de la deman-dante Carmen Lydia Miranda, atendidas sus necesidades y las condiciones del demandado Bamón Cacho Vega.” La corte inferior aprobó la estipulación y el 31 de marzo de 1947 dictó resolución decretando que el demandado solamente está obligado a pasar alimentos a la demandante en la suma con-venida, desde el 24 de septiembre de 1946, por meses anti-cipados. De esta resolución apela la demandante.
 La única cuestión envuelta en este recurso es si el demandado apelado viene obligado a pagar la pensión alimenticia concedida a la menor, desde el 24 de mayo de 1945, fecha en que se radicó la demanda de filiación o si debe pagarse desde el 24 de septiembre de 1946, fecha en que se acudió ante la corte inferior requiriendo dicha pensión.
Alega la apelante que debe concederse la pensión alimen-ticia a la menor desde el día 24 de mayo de 1945, fecha en que se radicó la demanda de filiación, porque en dicha demanda se solicitó de la corte, no solamente que se declarara al de-mandado padre natural de la demandante, sino que también se solicitó que dictase “los demás pronunciamientos consi-guientes.” Se alega por la apelante que esta última frase incluye la solicitud de alimentos; que, por consiguiente, dichos alimentos fueron solicitados en la demanda de filiación *517y deben ser concedidos desde la fecha en que se radicó dicha demanda, según lo dispone el artículo 147 del Código Civil, edición de 1930, que reza así:
“La obligación de dar alimentos será exigible desde que los necesi-tare para subsistir la persona que tuviere derecho a percibirlos; pero no se abonarán sino desde la fecha en que se interponga la demanda.”
No tiene razón la apelante. En la demanda de filiación solamente se ventiló el vínculo entre la demandante y el de-mandado y no se hizo solicitud expresa alguna en cuanto a alimentos. Mediante sentencia de la corte de distrito con-firmada luego por este Tribunal (Miranda v. Cacho, supra) se declaró a la menor, hija ilegítima de Cacho y, por conse-cuencia, con derecho a alimentos de conformidad con al ar-tículo 128 del Código Civil. Pero el hecho de que la menor tenga derecho a alimentos no significa que el obligado deba pasarlos en ausencia de requerimiento. Tiene el alimentista que exigirlos expresamente mediante solicitud a ese efecto. A este respecto dice Mantesa en su obra “Comentarios, Có-digo Civil”, tomo 1, pág. 684, comentando el artículo 148 del Código Civil español, que concuerda con el artículo 147 del nuestro, que:
“La ley dé Matrimonio civil, en su art. 74, había establecido que la obligación de dar alimentos sería exigible desde que los necesitase para subsistir la persona que tuviese derecho a percibirlos; pero no dijo nada acerca de la época a partir de la cual deberían ser abo-nados. en el caso de no haberlos reclamado el alimentista desde que nació su necesidad, sino algún tiempo después, y ese silencio de la ley hizo surgir la duda de si serían o no debidos durante mucho tiempo.
“La jurisprudencia vino a resolver esta dificultad en el sentido de que los alimentos sólo se debían desde que se reclamaban, y de acuerdo con dicha jurisprudencia se ha adicionado el antiguo pre-cepto, disponiéndose que no serán abonados sino desde la fecha de la interposición de la demanda. Los alimentos responden a una nece-sidad imperiosa, sin la cual no serían exigibles, y la ley supone que no existe esa necesidad mientras no se reclamen judicialmente. ’ ’
*518En este caso fueron reclamados por primera vez el 24 de septiembre de 1946, y es desde esta fecha que surge la obligación de pasarlos, de conformidad con el artículo 147, supra, que dispone que no se abonarán sino desde la fecha en que se interponga la demanda. No cometió error la corte inferior al conceder los alimentos comenzando el 24 de sep-tiembre de 1946, fecha en que se radicó la demanda.

Debe confirmarse la resolución apelada.